Exhibit 10(p)
 
Amendment dated December 15, 2011 to the 2004 Omnibus Stock and Incentive Plan
 
For
 
DENBURY RESOURCES INC.
 
Denbury Resources Inc., a Delaware corporation (the “Company”), pursuant to
Section 22 of its 2004 Omnibus Stock and Incentive Plan, as amended (the “Plan”)
hereby amends the Plan as set forth below, effective as of December 15, 2011
(the “Effective Date”), pursuant to authority granted in resolutions of the
Compensation Committee of the Board of Directors of the Company, adopted during
a meeting held on December 14, 2011.  This Amendment shall be applicable to all
awards outstanding under the Plan as of the Effective Date and all awards issued
thereafter.
 
1.     Section 20 entitled “Vesting of Awards Upon Retirement” is hereby deleted
in its entirety.
 
2.     Section 2(nn) entitled “‘Retirement Vesting Date’” is hereby deleted in
its entirety.
 
3.     All other terms and provisions of the Plan shall remain unchanged.
 
 

   DENBURY RESOURCES INC.        
 
/s/ Mark C. Allen
 
Mark C. Allen
Sr. Vice President and Chief Financial Officer

 
 